                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                     v.                                    Magistrate’s No. 21-10

 KHALED MIAH


                                              ORDER


               AND NOW, to wit, this 6th day of January, 2021, it appearing to the Court that an

Arrest Warrant for the above-captioned individual has been executed, and upon the representation

of the United States Attorney's Office that there is no further necessity that the Arrest Warrant and

Complaint remain sealed, and upon consideration of the Government’s request to file a redacted

version of the Affidavit and for the unredacted Affidavit to remain under seal,

               IT IS HEREBY ORDERED that the Complaint and Arrest Warrant filed at the

above number and sealed on January 6, 2021, be unsealed as of January 6, 2021. The unredacted

version of the Affidavit shall remain sealed until further order of court. The redacted version of

the Affidavit shall be unsealed and filed on the docket.




                                                  UNITED STATES MAGISTRATE JUDGE
